Citation Nr: 0405196	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-20 203	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

Whether new and material evidence has been presented to 
reopen a previously denied claim for entitlement to service 
connection for a low back disability.

Entitlement to service connection for residuals of a right 
shoulder injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran had active duty from September 1962 to December 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The issue of entitlement to service connection for residuals 
of a right shoulder injury is addressed in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  The RO denied service connection for a back disorder in 
December 1981.  The veteran did not appeal this decision.

2.  Newly-submitted medical evidence relates is material to 
the issue of service connection for back disability and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's December 1981 decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  The veteran's claim for entitlement to service connection 
for a low back disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed a claim for entitlement to service 
connection for a back disability in 1981.  The RO denied the 
claim in a December 1981 rating decision.  The veteran did 
not appeal this decision and it thus became final one year 
after he was notified of the decision.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  

Since 1981, the veteran has submitted additional evidence in 
support of a claim for the same benefit.  The Federal Circuit 
Court of Appeals has held that the provisions of 38 U.S.C.A. 
§ 5108 dictate that the Board does not have jurisdiction to 
consider a claim which has been previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find.  Although the RO 
has already determined that the newly-submitted evidence is 
material and therefore warrants reopening the previously-
denied claim, the Board is responsible for making its own 
determination on the matter.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, for purposes of appellate 
review at this juncture, the issue has been phrased as 
reflected on the title page of this decision, and the Board 
will proceed to review whether the veteran has submitted new 
and material evidence to reopen the claim for entitlement to 
service connection for a low back disability.

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  New and material 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

The RO denied the veteran's 1981 claim on the basis that his 
service medical records showed he had had a workplace back 
injury prior to his entrance into service and that he had not 
experienced permanent aggravation or superimposed disability 
during service.  

Among the other new evidence added to the record since 1981 
is a July 2002 opinion by the veteran's treating VA 
physician.  In the statement, the physician indicated that he 
had reviewed medical records supplied by the veteran and had 
formed the conclusion that, "it certainly appears possible 
that his back pain problems were aggravated if not began when 
he was in the service in 1962-63."

This physician's statement is new, in that it was not 
previously considered by the RO in the 1981 decision.  It is 
also material, because it relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant of the evidence of record in December 1981 and 
raises a reasonable possibility of substantiating the claim.  
Therefore, the Board concludes that the veteran's claim for 
entitlement to service connection for a low back disability 
should be reopened. 

Prior to further appellate review, however, due process 
dictates that the actions requested in the REMAND below be 
completed.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim of 
service connection for a low back disability and a decision 
at this point poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).




ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for a low back 
disability is reopened.


REMAND

The report of medical history which the veteran completed in 
connection with his induction medical examination reveals 
that he had received compensation for a back injury prior to 
service.  A notation dated October 5, 1962, shows that the 
veteran received compensation from the Dow Drug Company in 
Rochester, New York, for a back injury two months previously.  
There are no records regarding this workers' compensation 
claim in the claims folder.  

A February 2000 private medical report concluded that the 
veteran sustained back disability as a result of a 1999 
workplace injury.  Based on history provided by the veteran, 
apportionment was not an issue in the case.  There is no 
information of record regarding the disposition of this 
claim.  

In addition, the veteran filed a claim for entitlement to 
service connection for a left knee disability in June 2003.  
The RO denied the claim in August 2003.  The veteran filed a 
timely notice of disagreement with this decision.  The RO has 
not yet issued a Statement of the Case, deferring this action 
to allow the veteran's claims file to be transferred to the 
Board.  

After a notice of disagreement has been filed in any claim, 
the RO is required to issue a statement of the case 
containing a summary of the evidence, the applicable laws and 
regulations, and an explanation as to the decision previously 
reached, unless the veteran has withdrawn the notice of 
disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when 
there has been an initial RO adjudication of a claim and a 
notice of disagreement has been filed as to its denial, 
thereby initiating the appellate process, a remand is 
required for procedural reasons.  Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 at 408-10 
(1995).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  

2.  After securing the necessary release, 
the RO should obtain the records 
reflecting the veteran's pre-service 
injury and compensation claim with the 
Dow Drug Company in Rochester, New York, 
for inclusion in the veteran's claims 
file.  

3.  After securing the necessary release, 
the RO should obtain the records 
reflecting the veteran's 1999 workplace 
injury and workman's compensation claim 
from the Idaho Disability Determination 
Services, P.O Box 21, Boise Idaho 83707 
(or other appropriate authority), for 
inclusion in the veteran's claims file.  

4.  After all the preceding development 
has been accomplished, the veteran should 
be afforded a VA orthopedic examination 
to identify the etiology of the veteran's 
current low back and right shoulder 
disabilities.  The claims folder, 
including all records obtained pursuant 
to the above requests, must be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to review the veteran's medical 
records and in conjunction with a 
clinical examination of the veteran, 
determine whether the veteran has chronic 
low back or right shoulder disability, 
and if so, whether it is more likely, 
less likely or as likely as not that 
present disability had its onset in 
service or is otherwise related to his 
period of active duty.  The complete 
rationale for all opinions expressed 
should be fully explained.

5.  After the development requested above 
has been completed, the RO should again 
review the record.  If either benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  This should include consideration 
of the issue of entitlement to service 
connection for a left knee disability.  
The veteran and his representative should 
be given the opportunity to respond 
thereto and an explanation of the time 
limits for filing a timely substantive 
appeal.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2003).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.





	                     
______________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



